Exhibit 10.1

 

 

 TWIN DISC, INCORPORATED

 

2018 LONG-TERM INCENTIVE COMPENSATION PLAN

 

ARTICLE I

 

PURPOSE

 

1.1     Purpose. The purpose of the Twin Disc, Incorporated 2018 Long-Term
Incentive Compensation Plan (the "Plan") is to promote the overall financial
objectives of Twin Disc, Incorporated (the "Company") and its majority owned
subsidiaries ("Subsidiaries") by providing opportunities for the officers and
key employees selected to participate in the Plan (each a “Participant”) to
acquire Common Stock of the Company ("Common Stock"), and to receive Common
Stock or cash bonuses upon attainment of specified financial goals of the
Company or its Subsidiaries. The Plan gives the Compensation and Executive
Development Committee of the Company's Board of Directors, or such other
committee as the Board of Directors shall designate (the "Committee"), the
authority and discretion to award stock options, stock appreciation rights,
restricted stock awards, restricted stock unit awards, cash-settled restricted
stock unit awards, performance stock awards, performance stock unit awards,
performance unit awards and/or dividend equivalent awards (collectively,
"Awards") to eligible employees of the Company.

 

ARTICLE II

 

EFFECTIVE DATE AND TERM

 

2.1     Effective Date. The Plan shall become effective on the date that it is
approved by the Company’s Board of Directors (the “Effective Date”), provided
that shareholders of the Company’s Common Stock approve the Plan by a majority
of votes cast at a meeting of such shareholders before the first anniversary of
the Effective Date. No shares shall be issued under the Plan prior to such
shareholder approval. Notwithstanding any terms of the Plan to the contrary:

 

 

(a)

Options issued under the Plan prior to such shareholder approval shall not be
exercisable unless and until such shareholder approval occurs;

 

 

(b)

SARs issued under the Plan that would be settled in shares of Common Stock shall
not be exercisable unless and until such shareholder approval occurs;

 

 

(c)

If an event occurs prior to such shareholder approval that would otherwise
result in issuance of shares prior to such shareholder approval (including, for
example, termination of a Participant’s employment due to death or disability),
such shares shall not be issued unless and until such shareholder approval
occurs; and such shares shall be issued no later than 2 ½ months after the date
of such shareholder approval occurs (or, if later, the first day of the seventh
month following the Participant’s termination of employment for reasons other
than death). If the shareholders do not approve the Plan before the first
anniversary of the Effective Date, any Awards made under the Plan shall be null
and void.

 

 

--------------------------------------------------------------------------------

 

 

2.2     Term. No Award may be granted more than ten years after the Effective
Date.

 

2.3     Post-Term Activity. Awards granted within the term of the Plan as set
forth in Section 2.2, subject to the all other terms and conditions of the Plan
and the agreement(s) governing the grant of the Awards, may be exercised, paid
out, or modified more than ten years after the adoption of the Plan.
Restrictions on Restricted Stock, Restricted Stock Units, and Cash-Settled
Restricted Stock Units may lapse more than ten (10) years after the Effective
Date.

 

ARTICLE III

 

STOCK SUBJECT TO PLAN

 

3.1     Maximum Number. The maximum number of shares of Common Stock that may be
issued pursuant to Awards under the Plan from and after the Effective Date is
850,000, subject to the adjustments provided in Article XI, below. Such shares
may be newly-issued shares, authorized but unissued shares or shares reacquired
by the Company on the open market or otherwise. Because Cash-Settled Restricted
Stock Units and Performance Stock Units are payable only in cash, the number of
such Cash-Settled Restricted Stock Units and Performance Stock Units shall not
count against the 850,000 maximum described in this paragraph.

 

3.2     Availability of Shares for Award. Shares of Common Stock that are
subject to issuance pursuant to an Award may thereafter be subject to a new
Award:

 

 

(a)

if the prior Award to which such shares were subject lapses, expires or
terminates without the issuance of such shares; or

 

 

(b)

shares issued pursuant to an Award are reacquired by the Company pursuant to
rights reserved by the Company upon the issuance of such shares; provided, that
shares reacquired by the Company may only be subject to new Awards if the
Participant received no benefit of ownership from the shares.

 

Notwithstanding the foregoing, shares of Common Stock that are received by the
Company in connection with the exercise of an Award, including shares tendered
in payment of a Stock Option’s or an SAR’s exercise price or shares tendered to
the Company for the satisfaction of any tax liability or the satisfaction of a
tax withholding obligation, may not be made subject to issuance pursuant to a
later Award. In the event that only net shares are issued upon exercise of a
Stock Option, upon the exercise of a SAR settled in shares of Common Stock, or
upon the issuance of shares of Common Stock following the lapse of restrictions
on Restricted Stock Units or the satisfaction of performance goals with respect
to Performance Stock, the gross number of shares associated with such
Award shall be counted against the 850,000 maximum described in Section 3.1. In
no event will shares that are repurchased on the open market using stock option
exercise proceeds be added back to the Plan.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE IV

 

ADMINISTRATION

 

4.1     General Administration. The Committee shall supervise and administer the
Plan. The Committee shall have discretionary authority to determine all issues
with respect to the interpretation of the Plan and Awards granted under the
Plan, and with respect to all Plan administration issues.

 

4.2     Powers of the Committee. Subject to the terms of the Plan and applicable
law (including but not limited to the Sarbanes-Oxley Act of 2002, as amended),
the Committee shall have the authority, in its discretion: (i) to prescribe,
amend and rescind rules and regulations relating to the Plan; (ii) to select the
eligible employees who shall receive Awards under the Plan; (iii) to grant
Awards under the Plan and to determine the terms and conditions of such Awards,
including without limitation the authority to determine the number of shares
subject to issuance with respect to any Award, the vesting or exercise schedule
of any Award, and the specific performance goals that shall cause an Award to
vest or become payable; (iv) to determine the terms and conditions of the
respective agreements (which need not be identical) pursuant to which Awards are
granted, and (with the consent of the holder thereof) to modify or amend any
Award; (v) to authorize any person to execute on behalf of the Company any
instrument required to effectuate the grant of any Award; (vi) to determine the
exercise price per share of options granted under the Plan; (vii) to determine
the permissible methods of Award exercise and payment, including cashless
exercise arrangements; (viii) to decide whether a Stock Appreciation Right Award
shall be settled in cash or Common Stock; (ix) to determine the remaining number
of shares of Common Stock available for issuance under the Plan; (x) to appoint
and compensate agents, counsel, auditors or other specialists to aid it in the
discharge of its duties; (xi) to interpret the Plan and/or any agreement entered
into under the Plan; and (xii) to make all other determinations necessary or
advisable for the administration of the Plan.

 

4.3     Committee. The Committee shall consist of at least three directors, each
of whom shall be a "non-employee director" as that term is defined in Rule
16b-3(b)(3) promulgated by the Securities and Exchange Commission pursuant to
the Securities Exchange Act of 1934 (the "Exchange Act"). A majority of the
members of the Committee shall constitute a quorum at any meeting thereof
(including telephone conference), and all determinations of the Committee shall
be made by a majority of the members present, or by a writing by a majority of
the members of the entire Committee without notice or meeting.

 

4.4     Minimum Vesting. Notwithstanding any other provision of the Plan to the
contrary, and subject to acceleration as described in Sections 8.1, 8.2, and
9.1, no Awards granted under the Plan shall have a vesting, restricted or
performance period (as applicable) of less than one year from the date of grant;
provided, however, that Awards that result in the issuance of an aggregate of
five percent (5%) of the shares of Common Stock available pursuant to Section
3.1 may be granted to any one or more Participants without regard to such
minimum vesting, restricted or performance provisions.
 

 

--------------------------------------------------------------------------------

 

 

4.5     Compliance with Code Section 409A. All Awards under this Plan shall be
structured in a manner to comply with the requirements of Code Section 409A, or
to be exempt from the application of Code Section 409A.

 

ARTICLE V

 

ELIGIBILITY

 

5.1     Eligibility. An Award may be granted under the Plan to those key
employees (including officers) of the Company or its present or future
Subsidiaries who, in the opinion of the Committee, are mainly responsible for
the success and future growth of the Company and/or any of its Subsidiaries.

 

ARTICLE VI

 

AWARDS

 

6.1     Types of Awards. Awards under the Plan may be granted in any one or a
combination of the following:

 

(a)     Stock Options. An Option shall entitle the Participant to receive shares
of Common Stock upon exercise of such Option, subject to the Participant's
satisfaction in full of any conditions, restrictions or limitations imposed in
accordance with the Plan or the agreement between the Company and the
Participant governing the award of such Option. The agreement governing the
award of an option shall designate whether such option is intended to be an
incentive stock option or a non-qualified stock option, and to the extent that
any stock option is not designated as an incentive stock option (or even if so
designated does not qualify as an incentive stock option), it shall constitute a
non-qualified stock option. The maximum number of Options that may be granted to
any Participant during any fiscal year of the Company is 100,000, subject to the
adjustments provided in Article XI, below.

 

(i)     Exercise Price. The exercise price per share of the Common Stock
purchasable under an Option shall be determined by the Committee, but shall not
be less than the fair market value per share of Common Stock on the date the
option is granted (or, if the Option is intended to qualify as an incentive
stock option, not less than 110% of the such fair market value if the option is
granted to an individual who owns or is deemed to own stock possessing more than
10% of the combined voting power of all classes of stock or the Company, a
corporation which is the parent of the Company or and subsidiary of the Company
(each as defined in Section 424 of the Code) (a "10% Shareholder")). For this
and all other purposes under the Plan, the fair market value shall be the mean
between the highest and lowest quoted selling prices per share of Common Stock
on the NASDAQ Stock Market on the date of grant; provided, that if the Common
Stock ceases to be listed on the NASDAQ Stock Market, the Committee shall
designate an alternative method of determining the fair market value of the
Common Stock.

 

 

--------------------------------------------------------------------------------

 

 

(ii)     Option Period. An Option shall be exercisable at such time and subject
to such terms and conditions as shall be determined by the Committee. An option
that is intended to qualify as an incentive stock option shall not be
exercisable more than ten years after the date it is granted (or five years
after the date it is granted, if granted to a 10% Shareholder).

 

(iii)     No Repricings or Repurchases of Underwater Options Permitted. Except
in connection with a transaction or event described in Article XI, the terms of
outstanding Options may not be amended to reduce the exercise price of the
outstanding Options or cancel the outstanding Options in exchange for cash,
other awards or Options or SARs with an exercise price that is less than the
exercise price of the original Options without stockholder approval.

 

(b)     Stock Appreciation Rights. A Stock Appreciation Right shall entitle the
Participant to surrender to the Company the Stock Appreciation Right and to be
paid therefor the amount described in Section 6.1(b)(i)(3) or 6.1(b)(ii) below,
subject to the Participant's satisfaction in full of any conditions,
restrictions or limitations imposed in accordance with the Plan or the agreement
between the Company and the Participant governing the award of such Stock
Appreciation Right. Stock Appreciation Rights may be granted in conjunction with
all or part of any Stock Option under this Plan ("Tandem SAR's"), or may be
granted on a stand-alone basis ("Stand Alone SAR's"). The maximum number of
Stock Appreciation Rights that may be granted to any Participant during any
fiscal year of the Company is 100,000, subject to the adjustments provided in
Article XI, below.

 

(i)     Tandem SAR's.

 

(1)     Grant. Tandem SAR's may be granted in connection with non-qualified or
incentive stock options, but may only be granted at the time of grant of such
associated Options.

 

(2)     Term. A Tandem SAR shall have the same term as the Stock Option to which
it relates and shall be exercisable only at such time or times and to the extent
the related Stock Option would be exercisable.

 

 

--------------------------------------------------------------------------------

 

 

(3)     Exercise. Upon the exercise of a Tandem SAR, the Participant shall be
entitled to receive an amount in cash equal in value to the excess of the fair
market value per share of Common Stock on the date of exercise over the exercise
price per share of Common Stock as specified in the agreement governing the
Tandem SAR, multiplied by the number of shares in respect to which the Tandem
SAR is exercised. The exercise of Tandem SAR's shall require the cancellation of
a corresponding number of Stock Options to which the Tandem SAR's relate, and
the exercise of Stock Options shall require the cancellation of a corresponding
number of Tandem SAR's to which the Stock Options relate.

 

(4)     Expiration or Termination. A Tandem SAR shall expire or terminate at
such time as the Stock Option to which it relates expires or terminates, unless
otherwise provided in the agreement governing the grant of the Tandem SAR.

 

(ii)     Stand Alone SAR's. A Stand Alone SAR may be granted at such time and
for such term as the Committee shall determine, and shall be exercisable at such
time as specified in the agreement governing the grant of the Stand Alone SAR.
Upon exercise of a Stand Alone SAR, the Participant shall be entitled to
receive, in cash, Common Stock, or a combination of both (as determined by the
Committee), an amount equal to the fair market value per share of Common Stock
over an exercise price specified in the agreement governing the grant of the
Stand Alone SAR (which exercise price shall not be less than the fair market
value per share of Common Stock on the date the Stand Alone SAR is awarded),
multiplied by the number of shares in respect to which the Stand Alone SAR is
exercised.

 

(iii)     No Repricings or Repurchases of Underwater SARs Permitted. Except in
connection with a transaction or event described in Article XI, the terms of
outstanding SARs may not be amended to reduce the exercise price of the
outstanding SARs or cancel the outstanding SARs in exchange for cash, other
awards or Options or SARs with an exercise price that is less than the exercise
price of the original SARs without stockholder approval.

 

(c)     Restricted Stock Awards. Restricted Stock consists of shares of Common
Stock that are transferred or sold to the Participant, but which carry
restrictions such as a prohibition against disposition or an option to
repurchase in the event of employment termination. The minimum restriction on
shares of Restricted Stock shall be one year of continued service by the
Participant, although the Committee may impose longer service requirements
and/or additional restrictions. Until such restrictions lapse, the Participant
may not sell, assign, pledge or otherwise transfer, whether voluntarily or
involuntarily, the Restricted Stock. A sale of Restricted Stock to a Participant
shall be at such price as the Committee determines, which price may be
substantially below the fair market value of the Common Stock at the date of
grant.

 

 

--------------------------------------------------------------------------------

 


 

(i)     Lapse of Restrictions. The Committee shall establish the conditions
under which the restrictions applicable to shares of Restricted Stock shall
lapse. Lapse of the restrictions may be conditioned upon continued employment of
the Participant for a specified period of time, satisfaction of performance
goals of the Company or a Subsidiary, or any other factors as the Committee
deems appropriate.

 

(ii)     Rights of Holder of Restricted Stock. Except for the restrictions on
transfer and/or the Company's option to repurchase the Restricted Shares, the
Participant shall have, with respect to shares of Restricted Stock, all of the
rights of a shareholder of Common Stock, including, if applicable, the right to
vote the shares and the right to receive any cash or stock dividends.
Notwithstanding the foregoing, cash or stock dividends on shares of Restricted
Stock shall be automatically deferred, and shall be paid to the Participant only
if, when and to the extent the underlying shares of Restricted Stock vest. Cash
or stock dividends payable with respect to shares of Restricted Stock that are
forfeited shall also be forfeited. Cash or stock dividends payable under this
paragraph shall be paid as soon as practicable after the restrictions on the
shares of Restricted Stock to which such dividends relate lapse (but no later
than the 15th day of the third month of calendar year after the calendar year in
which such restrictions lapse). Cash dividends shall be paid with an appropriate
rate of interest, as determined by the Committee. The Committee shall not have
the discretion to override the provisions of this Section 6.1(c)(ii).

 

(iii)     Certificates. The Company may require that the certificates evidencing
shares of Restricted Stock be held by the Company until the restrictions thereon
have lapsed. If and when such restrictions lapse, certificates for such shares
shall be delivered to the Participant. Such shares may have further restrictions
on transfer if they have not been registered under the Exchange Act, but shall
no longer be subject to a substantial risk of forfeiture.

 

(d)     Restricted Stock Unit Awards. Restricted Stock Units consist of the
right to receive a specified number of shares of Common Stock upon the lapse of
a substantial risk of forfeiture. The minimum restriction on Restricted Stock
Units shall be one year of continued service by the Participant, although the
Committee may impose longer service requirements and/or additional restrictions.
There is no purchase or exercise price associated with Restricted Stock Units or
with the shares issued in settlement of the award. Participants have no voting
rights or rights to receive cash dividends with respect to Restricted Stock
Units until shares of Common Stock are issued in settlement of such awards.
However, the Committee may grant restricted stock units that entitle the holders
to receive Dividend Equivalent Awards, as described in Section 6.1(i) below.

 

 

--------------------------------------------------------------------------------

 

 

(i)     Lapse of Restrictions. The Committee shall establish the conditions
under which the restrictions applicable to Restricted Stock Units shall lapse.
Lapse of the restrictions may be conditioned upon continued employment of the
Participant for a specified period of time, satisfaction of performance goals of
the Company or a Subsidiary, or any other factors as the Committee deems
appropriate.

 

(ii)     Timing of Payments. Shares of Common Stock due under Restricted Stock
Units shall be issued as soon as practicable after the applicable restrictions
lapse, but no later than the 15th day of the third month of the calendar year
after the calendar year in which such restrictions lapse. Such shares may have
further restrictions on transfer if they have not been registered under the
Exchange Act, but shall no longer be subject to a substantial risk of
forfeiture.

 

(e)     Cash-Settled Restricted Stock Unit Awards. Cash-Settled Restricted Stock
Units consist of the right to receive a cash payment upon the lapse of a
substantial risk of forfeiture. The minimum restriction on Cash-Settled
Restricted Stock Units shall be one year of continued service by the
Participant, although the Committee may impose longer service requirements
and/or additional restrictions. The cash payment for each Cash-Settled
Restricted Stock Unit that vests upon the lapse of the substantial risk of
forfeiture shall be equal to the fair market value of a share of Common Stock as
of the date the substantial risk of forfeiture lapses.

 

(i)     Lapse of Restrictions. The Committee shall establish the conditions
under which the restrictions applicable to Cash-Settled Restricted Stock Units
shall lapse. Lapse of the restrictions may be conditioned upon continued
employment of the Participant for a specified period of time, satisfaction of
performance goals of the Company or a Subsidiary, or any other factors as the
Committee deems appropriate.

 

(ii)     Timing of Payments. Payments of amounts due under Cash-Settled
Restricted Stock Units shall be made as soon as practicable after the applicable
restrictions lapse, but no later than the 15th day of the third month of the
calendar year after the calendar year in which such restrictions lapse.

 

(f)     Performance Stock Awards. Performance Stock Awards are artificial shares
that are contingently granted to a Participant, which entitle the Participant to
actual shares of Common Stock, if predetermined objectives are met. Because the
payment of a Performance Stock Award is based on a predetermined number of
shares of Common Stock, the value of the award may increase or decrease
depending on the fair market value of the Common Stock after the date of grant.
The maximum number of shares of Performance Stock that may be granted to any
Participant during any fiscal year of the Company is 100,000, subject to the
adjustments provided in Article XI, below.

 

 

--------------------------------------------------------------------------------

 

 

(i)     Performance Goals. The Committee shall establish one or more performance
goals with respect to each grant of a Performance Stock Award. The performance
goals may be tailored to meet specific objectives. Payment or vesting a
Performance Stock Award may be based upon one or more of the following criteria,
as determined by the Committee, or upon such other business criteria as the
Committee shall determine in its sole discretion: gross revenues, sales, net
asset turnover, earnings per share, cash flow, cash flow from operations, return
on investment in excess of cost of capital (i.e., net operating profit after
taxes minus the Company’s capital charge), net operating profit after taxes as a
percentage of the Company’s capital charge, operating profit or income, EBITDA
as a percent of sales, debt to EBITDA ratios (including but not limited to the
ratio of total funded debt to four quarter EBITDA, as defined in loan covenants
of the Company), net income, operating income, net income margin, return on net
assets, return on total sales, return on common equity, return on total capital,
or total shareholder return. The Committee may establish targets under one or
more of the foregoing performance goals based on single year or multi year
periods. In addition, performance goals may relate to attainment of specified
objectives by the Participant or by the Company or an affiliate, including a
division or a department of the Company or an affiliate, or upon any other
factors or criteria as the Committee shall determine.

 

(ii)     Certification of Satisfaction of Performance Goals. Following the
completion of a period for which performance goals have been established, the
Committee shall certify the extent to which such goals have been achieved. Such
certification shall occur, and any applicable transfer of shares of Common Stock
shall be made, as soon as practicable following the completion of the
performance period, but no later than the 15th day of the third month of the
calendar year after the calendar year in which such period ends.

 

(g)     Performance Stock Unit Awards. A Performance Stock Unit shall entitle
the Participant to receive a cash payment equal to the fair market value of a
share of Common Stock of the Company as of the Vesting Date, if predetermined
objectives are met. The “Vesting Date” shall be the last day of the performance
period for which a performance goal is established. The maximum number of
Performance Stock Units that may be granted to any Participant during any fiscal
year of the Company is 200,000, subject to the adjustments provided in Article
XI, below.

 

 

--------------------------------------------------------------------------------

 

 

(i)     Performance Goals. The Committee shall establish one or more performance
goals with respect to each grant of a Performance Stock Unit. The performance
goals may be tailored to meet specific objectives. Payment or vesting a
Performance Stock Unit Award may be based upon one or more of the following
criteria, as determined by the Committee, or upon such other business criteria
as the Committee shall determine in its sole discretion: gross revenues, sales,
net asset turnover, earnings per share, cash flow, cash flow from operations,
return on investment in excess of cost of capital (i.e., net operating profit
after taxes minus the Company’s capital charge), net operating profit after
taxes as a percentage of the Company’s capital charge, operating profit or
income, EBITDA as a percent of sales, debt to EBITDA ratios (including but not
limited to the ratio of total funded debt to four quarter EBITDA, as defined in
loan covenants of the Company), net income, operating income, net income margin,
return on net assets, return on total sales, return on common equity, return on
total capital, or total shareholder return. The Committee may establish targets
under one or more of the foregoing performance goals based on single year or
multi year periods In addition, performance goals may relate to attainment of
specified objectives by the Participant or by the Company or an affiliate,
including a division or a department of the Company or an affiliate, or upon any
other factors or criteria as the Committee shall determine.

 

(ii)     Certification of Satisfaction of Performance Goals. Following the
completion of a period for which performance goals have been established, the
Committee shall certify the extent to which such goals have been achieved. Such
certification shall occur, and any applicable payments shall be made, as soon as
practicable following the completion of the performance period, but no later
than the 15th day of the third month of the calendar year after the calendar
year in which such period ends.

 

(h)     Performance Unit Awards. Performance Unit Awards entitle the participant
to cash payments (or, at the election of the Committee, their equivalent in
shares of Common Stock), if predetermined objectives are met. Because the
payment of a Performance Unit Award is based on a predetermined cash amount, the
value of each unit remains constant and does not fluctuate with changes in the
market value of the Common Stock. The maximum amount that may be paid to any
Participant in any fiscal year of the Company pursuant to an award of
Performance Units shall be $500,000.00.

 

(i)     Performance Goals. The Committee shall establish one or more
performance goals with respect to each grant of a Performance Unit Award. The
performance goals may be tailored to meet specific objectives. Payment or
vesting a Performance Unit Award may be based upon one or more of the following
criteria, as determined by the Committee, or upon such other business criteria
as the Committee shall determine in its sole discretion: gross revenues, sales,
net asset turnover, earnings per share, cash flow, cash flow from operations,
return on investment in excess of cost of capital (i.e., net operating profit
after taxes minus the Company’s capital charge), net operating profit after
taxes as a percentage of the Company’s capital charge, operating profit or
income, EBITDA as a percent of sales, debt to EBITDA ratios (including but not
limited to the ratio of total funded debt to four quarter EBITDA, as defined in
loan covenants of the Company), net income, operating income, net income margin,
return on net assets, return on total sales, return on common equity, return on
total capital, or total shareholder return. The Committee may establish targets
under one or more of the foregoing performance goals based on single year or
multi year periods. In addition, performance goals may relate to attainment of
specified objectives by the participant or by the Company or an affiliate,
including a division or a department of the Company or an affiliate, or upon any
other factors or criteria as the Committee shall determine.

 

 

--------------------------------------------------------------------------------

 

 

(ii)     Certification of Satisfaction of Performance Goals. Following the
completion of a period for which performance goals have been established, the
Committee shall certify the extent to which such goals have been achieved. Such
certification shall occur, and any applicable payments shall be made, as soon as
practicable following the completion of the performance period, but no later
than the 15th day of the third month of the calendar year after the calendar
year in which such period ends.

 

(i)     Dividend Equivalent Awards. Dividend Equivalent Awards entitle the
Participant to receive payment having a value equal to the dividends that would
be payable with respect to a specified number of shares of Common Stock during a
specified period, if the Participant owned that number of shares of Common
Stock. Dividend Equivalent Awards may be granted on a free-standing basis or in
connection with another Award, except that Dividend Equivalent Awards may not be
granted with respect to Options or SARs. Any Dividend Equivalent Awards relating
to an underlying Award shall be paid only if, when and to the extent such
underlying Award vests, and the value of a Dividend Equivalent Award payable
with respect to an underlying Award that does not vest shall be forfeited.
Payments of amounts due under a stand-alone Dividend Equivalent Award shall be
made as soon as practicable after the applicable restrictions lapse or the
vesting conditions are satisfied, but no later than the 15th day of the third
month of the calendar year after the calendar year in which such restrictions
lapse or such vesting conditions are satisfied.

 

 

--------------------------------------------------------------------------------

 

 

6.2     Written Agreements. Each Award granted under the Plan shall be evidenced
by a written agreement, the form of which shall be consistent with the terms and
conditions of the Plan and applicable law, which shall be signed by an officer
of the Company and the Participant. Until such agreement has been entered into
between the Company and the Participant, the Participant shall have no rights in
any Award approved by the Committee.

 

ARTICLE VII

 

PAYMENT FOR AWARDS

 

7.1     General. Payments required, if any, upon a Participant's exercise of an
Award under the Plan may be made in the form of: (i) cash; (ii) Company stock;
(iii) a combination of cash and Company stock; or (iv) such other forms or means
that the Committee shall determine in its discretion and in such manner as is
consistent with the Plan's purpose and the Code, the Exchange Act, or other
applicable laws or regulations.

 

ARTICLE VIII

 

EFFECT OF TERMINATION OF EMPLOYMENT ON BENEFITS

 

8.1     Termination by Reason of Death. Unless otherwise provided in an
agreement governing the grant of an Award or as determined by the Committee, if
a Participant incurs termination of employment due to death:

 

(a)     Any unexpired and unexercised Options and/or Stock Appreciation Rights
held by such Participant shall thereafter be fully exercisable (whether or not
such Options or Stock Appreciation Rights were fully vested at the time of the
Participant's death) by the deceased Participant’s estate or by a person who
acquired the right to exercise the Option or Stock Appreciation Right by bequest
or inheritance for a period of one year immediately following the date of death,
or until the expiration of the Option or Stock Appreciation Right if shorter.

 

(b)     Any restrictions on shares of Restricted Stock shall lapse and the
Participant’s designated beneficiary (or in the absence of such beneficiary, the
Participant’s estate) shall be fully vested in the Restricted Stock.

 

(c)     Any restrictions on Restricted Stock Units shall lapse, and the
Participant’s designated beneficiary (or in the absence of such beneficiary, the
Participant’s estate) shall be issued the number of shares of Common Stock
represented by such Restricted Stock Units. Such shares shall be issued as soon
as practicable following the Participant’s death, but no later than the 15th day
of the third month of the calendar year after the calendar year in which the
Participant’s death occurs.

 

 

--------------------------------------------------------------------------------

 

 

(d)     Any restrictions on Cash-Settled Restricted Stock Units shall lapse, and
the Participant’s designated beneficiary (or in the absence of such beneficiary,
the Participant’s estate) shall receive a cash payment for each Cash-Settled
Restricted Stock Unit equal to the fair market value per share of Common Stock
on the NASDAQ Stock Market as of the date of the Participant’s death. Such
payment shall be made as soon as practicable following the Participant’s death,
but no later than the 15th day of the third month of the calendar year after the
calendar year in which the Participant’s death occurs.

 

(e)     The Participant’s designated beneficiary (or in the absence of such
beneficiary, the Participant’s estate) shall receive a prorated payout of any
Performance Stock Awards, Performance Stock Unit Awards and Performance Unit
Awards. The prorated payout shall be based upon the length of time that the
Participant held such Awards prior to his or her death relative to the period
for which performance is measured, and shall be determined as if the maximum
performance objective had been attained. Such payment shall be made as soon as
practicable following the Participant’s death, but no later than the 15th day of
the third month of the calendar year after the calendar year in which the
Participant’s death occurs.

 

(f)     Dividend Equivalent Awards that are unvested or subject to restrictions
shall immediately vest and such restrictions shall lapse, and the Participant’s
designated beneficiary (or in the absence of such beneficiary, the Participant’s
estate) shall receive a cash payment equal to the amount of dividend equivalents
credited to the Participant. Such payment shall be made as soon as practicable
following the Participant’s death, but no later than the 15th day of the third
month of the calendar year after the calendar year in which the Participant’s
death occurs.

 

8.2     Termination by Reason of Disability. Unless otherwise provided in an
agreement governing the grant of an Award or as determined by the Committee, if
a Participant incurs termination of employment due to disability:

 

(a)     Any unexpired and unexercised Options and/or Stock Appreciation Rights
held by such Participant shall thereafter be fully exercisable (whether or not
such Options or Stock Appreciation Rights were fully vested at the time the
Participant became disabled) for a period of three years (except for incentive
stock options, in which case the period shall be one year) immediately following
the date of such termination of employment, or until the expiration of the
Option or Stock Appreciation Right if shorter. The Participant's death at any
time following such termination due to disability shall not affect the
foregoing. In the event of termination due to disability, if an incentive stock
option is exercised more than one year after such termination of employment (or
such other time period as may apply under Section 422 of the Code), such Option
shall thereafter be treated as a non-qualified stock option.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Any restrictions on shares of Restricted Stock shall lapse and the
Participant shall be fully vested in the Restricted Stock.

 

(c)     Any restrictions on Restricted Stock Units shall lapse, and the
Participant shall be issued the number of shares of Common Stock represented by
such Restricted Stock Units.

 

(d)     Any restrictions on Cash-Settled Restricted Stock Units shall lapse, and
the Participant shall receive a cash payment for each Cash-Settled Restricted
Stock Unit equal to the fair market value per share of Common Stock on the
NASDAQ Stock Market as of the date of the Participant’s termination of
employment.

 

(e)     The Participant shall receive a prorated payout of any Performance Stock
Awards, Performance Stock Unit Awards and Performance Unit Awards. The prorated
payout shall be based upon the length of time that the Participant held such
Awards prior to his or her termination of employment due to disability relative
to the period for which performance is measured, and shall be determined as if
the maximum performance objective had been attained. Such payment shall be made
on the earlier of (i) the first day of the seventh month following the date of
the Participant’s termination of employment due to disability, or (ii) the date
of the Participant’s death.

 

(f)     Any Dividend Equivalent Awards that are unvested or subject to
restrictions shall immediately vest and such restrictions shall lapse, and the
Participant shall receive a cash payment equal to the amount of dividend
equivalents credited to the Participant.

 

Unless otherwise defined in the agreement governing the grant of an Award,
"disability" shall mean a mental or physical illness or injury that entitles the
Participant to receive benefits under the long term disability plan of the
Company or a Subsidiary, or if the Participant is not covered by such a plan, a
mental or physical illness that renders a Participant totally and permanently
incapable of performing the Participant's duties for the Company or a
Subsidiary. Notwithstanding the foregoing, a "disability" shall not qualify
under the Plan if it is the result of: (i) a willfully self-inflicted injury or
willfully self-induced sickness; or (ii) an injury or disease contracted,
suffered or incurred, while participating in a criminal offense. The
determination of disability shall be made by the Committee. The determination of
disability for purposes of the Plan shall not be construed as an admission of
disability for any other purpose.

 

 

--------------------------------------------------------------------------------

 

 

8.3     Voluntary Termination Before Retirement or Termination for Cause. Unless
otherwise provided in an agreement governing the grant of an Award or as
determined by the Committee, if a Participant voluntarily terminates his or her
employment before retirement or is terminated for cause:

 

(a)     Any unexpired and unexercised Options and/or Stock Appreciation Rights
held by such Participant shall immediately terminate. The death or disability of
the Participant after such a termination of employment shall not renew the
exercisability of any Option or Stock Appreciation Right.

 

(b)     All shares of Restricted Stock still subject to restriction shall be
forfeited by the Participant, except the Committee shall have the discretion in
whole or in part to waive any or all remaining restrictions with respect to any
or all of such Participant's shares of Restricted Stock.

 

(c)     All Restricted Stock Units, Cash-Settled Restricted Stock Units, and
Dividend Equivalent Awards still subject to restriction or vesting conditions
shall be forfeited by the Participant, except the Committee shall have the
discretion in whole or in part to waive any or all remaining restrictions with
respect to any or all of such Participant's Restricted Stock Units, Cash-Settled
Restricted Stock Units, and/or Dividend Equivalent Awards.

 

(d)     All Performance Stock Awards, Performance Stock Unit Awards and
Performance Unit Awards shall be forfeited by the Participant to the Company.

 

Unless otherwise defined in the agreement governing the grant of an Award,
"termination for cause" shall mean termination because of (i) any act or failure
to act deemed to constitute cause under the Company's established practices
policies or guidelines applicable to the Participant or (ii) the Participant's
act or omission constituting gross misconduct with respect to the Company or a
Subsidiary in any material respect.

 

8.4     Other Termination. Unless otherwise provided in an agreement governing
the grant of an Award or as determined by the Committee, if a Participant's
employment terminates for any reason (including retirement) other than the
reasons listed in Section 8.1 through 8.3 above:

 

(a)     Any unexpired and unexercised Options and/or Stock Appreciation Rights
held by such Participant shall thereupon terminate, except that any such Option
or Stock Appreciation Right, to the extent vested on the date of the
Participant's termination, may be exercised by the Participant for a period of
three years (except for incentive stock options, in which case the period shall
be (3) three months) immediately following the date of such termination of
employment, or until the expiration of the Option or Stock Appreciation Right if
shorter. The death or disability of the Participant after such a termination of
employment shall not extend the time permitted to exercise an Option or Stock
Appreciation Right.

 

 

--------------------------------------------------------------------------------

 

 

(b)     All shares of Restricted Stock still subject to restriction shall be
forfeited by the Participant, except the Committee shall have the discretion in
whole or in part to waive any or all remaining restrictions with respect to any
or all of such Participant's shares of Restricted Stock.

 

(c)     All Restricted Stock Units, Cash-Settled Restricted Stock Units, and
Dividend Equivalent Awards still subject to restriction or vesting conditions
shall be forfeited by the Participant, except the Committee shall have the
discretion in whole or in part to waive any or all remaining restrictions with
respect to any or all of such Participant's Restricted Stock Units, Cash-Settled
Restricted Stock Units, and/or Dividend Equivalent Awards.

 

(d)     The Participant shall receive a prorated payout of any Performance Stock
Awards, Performance Stock Unit Awards and Performance Unit Awards if and when
the performance goals are achieved. The prorated payout shall be based upon the
length of time that the Participant held such Awards prior to his or her
termination of employment relative to the period for which performance is
measured, and the extent to which the performance goals are achieved as
certified by the Committee. Such payment shall be made as soon as practicable
following the completion of the of the period for which performance goals have
been established, but no later than the 15th day of the third month of the
calendar year after the calendar year in which such period ends.

.

Unless otherwise defined in the agreement governing the grant of an Award,
"retirement" shall mean the Participant's termination of employment after
attaining either age 65, or age 60 with the accrual of 10 years of service.

 

ARTICLE IX

 

TERMINATION FOLLOWING CHANGE IN CONTROL

 

9.1     General. Unless otherwise provided in an agreement governing the grant
of an Award or as determined by the Committee, and notwithstanding any provision
of this Plan to the contrary, if an event constituting a Change in Control of
the Company occurs and a Participant either terminates employment for Good
Reason or is involuntarily terminated by the Company without cause after the
Change in Control:

 

 

(a)

outstanding Options awarded to the Participant that are not yet fully
exercisable shall immediately become exercisable in full, and in lieu of shares
of Common Stock issuable upon the exercise of Options, the Participant shall
receive an amount in cash for each such Option equal to (i) the higher of the
closing price of shares of Common Stock reported on the NASDAQ Stock Market on
the date of termination of employment or the highest per share price for shares
of Common Stock actually paid in connection with any Change in Control of the
Company, over (ii) the per share exercise price of such Option. Such payment
shall be made on the earlier of (i) the first day of the seventh month following
the date of the Participant’s termination of employment, or (ii) the date of the
Participant’s death;

 

 

--------------------------------------------------------------------------------

 

 

 

(b)

outstanding Stock Appreciation Rights (whether Tandem SARs or Stand Alone SARs)
awarded to the Participant that are not yet fully exercisable shall immediately
become exercisable in full, and the Participant shall receive an amount in cash
for each such Stock Appreciation Right equal to (i) the higher of the closing
price of shares of Common Stock reported on the NASDAQ Stock Market on the date
of termination of employment or the highest per share price for shares of Common
Stock actually paid in connection with any Change in Control of the Company,
over (ii) the per share exercise price of such Stock Appreciation Right. Such
payment shall be made on the earlier of (i) the first day of the seventh month
following the date of the Participant’s termination of employment, or (ii) the
date of the Participant’s death;

 

 

(c)

the transferability provisions and the forfeitability provisions relating to
Restricted Stock shall immediately cease to apply;

 

 

(d)

the forfeitability provisions relating to Restricted Stock Units shall
immediately cease to apply, and the Participant shall be issued the number of
shares of Common Stock represented by such Restricted Stock Units.

 

 

(e)

the forfeitability provisions relating to Cash-Settled Restricted Stock Units
shall immediately cease to apply, and a cash payment shall be made based on the
fair market value of the Company’s Common Stock on the date of the Participant’s
termination of employment. Such payment shall be made on the earlier of (i) the
first day of the seventh month following the date of the Participant’s
termination of employment, or (ii) the date of the Participant’s death;

 

 

(f)

Performance Stock Awards granted hereunder shall immediately vest and shares of
Common Stock underlying the award shall be delivered as if the maximum
performance objectives had been fully achieved. The delivery of such shares
shall occur on the earlier of (i) the first day of the seventh month following
the date of the Participant’s termination of employment, or (ii) the date of the
Participant’s death; and

 

 

(g)

Performance Stock Units granted hereunder shall immediately vest and a cash
payment shall be made as if the maximum performance objective had been fully
achieved. Such cash payment shall be equal to the maximum number of performance
stock units granted to the Participant multiplied by the fair market value of
the Company’s common stock as the Participant’s termination of employment. Such
payment shall be made on the earlier of (i) the first day of the seventh
month following the date of the Participant’s termination of employment, or (ii)
the date of the Participant’s death;

 

 

--------------------------------------------------------------------------------

 

 

 

(h)

Performance Unit Awards granted hereunder shall immediately vest and a cash
payment shall be made as if the maximum performance objective had been fully
achieved. Such payment shall be made on the earlier of (i) the first day of the
seventh month following the date of the Participant’s termination of employment,
or (ii) the date of the Participant’s death’ and

 

 

(i)

Dividend Equivalent Awards granted hereunder shall immediately vest and a cash
payment shall be made equal to the amount of dividend equivalents credited to
the Participant. Such payment shall be made on the earlier of (i) the first day
of the seventh month following the date of the Participant’s termination of
employment, or (ii) the date of the Participant’s death.

 

9.2     Non-Waiver. The Participant’s continued employment with the Company, for
whatever duration, following a Change in Control of the Company shall not
constitute a waiver of his or her rights with respect to this Article IX. The
Participant's right to terminate his or her employment pursuant to this Section
9.2 shall not be affected by his or her incapacity due to physical or mental
illness.

 

9.3     Definitions and Additional Rules. For purposes of this Article IX:

 

 

(a)

“Good Reason” shall mean, without the Participant’s written consent, the
occurrence after a Change in Control of the Company of any one or more of the
following:

 

 

(i)

the assignment to the Participant of duties, responsibilities or status that
constitute a material diminution in the Participant’s duties, responsibilities
or status or a material reduction or alteration in the nature or status of the
Participant’s duties and responsibilities;

 

 

(ii)

a material reduction by the Company in the Participant's annual base salary as
in effect immediately prior to the Change in Control of the Company or as the
same shall be increased after the Change in Control of the Company;

 

 

(iii)

a material change in the geographic location at which the Participant must
provide services; or

 

 

(iv)

a material change in or termination of the Company’s benefit plans or programs
or the Participant’s participation in such plans or programs (outside of a good
faith, across-the-board reduction of general application) in a manner that
effectively reduces their aggregate value.

 

 

(b)

“Change in Control of the Company” shall be deemed to occur in any of the
following circumstances:

 

 

--------------------------------------------------------------------------------

 

 

  (i) if there occurs a change in control of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) whether or not the Company is then subject to such reporting requirement;

 

 

(ii)

if any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act)
other than John Batten or any member of his family (the “Batten Family”), is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company's then
outstanding securities;

 

 

(iii)

if during any period of two (2) consecutive years (not including any period
prior to the execution of this Agreement) there shall cease to be a majority of
the Board comprised as follows: individuals who at the beginning of such period
constitute the Board and any new director(s) whose election by the Board or
nomination for election by the Company's shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved; or

 

 

(iv)

upon the consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that results in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 80% of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the consummation of complete
liquidation of the Company or the sale or disposition by the Company of all or
substantially all the Company's assets.

 

(c) To constitute a termination for Good Reason hereunder:

 

 

(i)

Termination of employment must occur within two years following the existence of
a condition that would constitute Good Reason hereunder; and

 

 

(ii)

The Participant must provide notice to the Company of the existence of a
condition that would constitute Good Reason within 90 days following the initial
existence of such condition. The Company shall be provided a provided a period
of 30 days following such notice during which it may remedy the condition. If
the condition is remedied, the Participant’s subsequent voluntary termination of
employment shall not constitute termination for Good Reason based upon the prior
existence of such condition.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE X

 

NONTRANSFERABILITY

 

10.1     General. Unless otherwise provided in an agreement governing the grant
of an Award, a Participant's rights shall be exercisable during the
Participant's lifetime only by the Participant, and no Award may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated; provided,
that Options and Stock Appreciation Rights are transferable by will or pursuant
to the laws of descent and distribution.

 

ARTICLE XI

 

ADJUSTMENT PROVISIONS

 

11.1     Changes in Capitalization. If the Company shall at any time change the
number of issued shares of Common Stock without new consideration to the Company
(by stock dividends, stock splits, split-up, spin-off, or similar transactions):

 

(a)     the total number of shares reserved for issuance under this Plan, the
number of shares covered by or subject to each outstanding Award, the number of
outstanding Cash-Settled Restricted Stock Units and the number of outstanding
Performance Stock Units, shall be adjusted so that the aggregate consideration
payable to the Company, if any, and the value of each such Award shall not be
changed; and

 

(b)     the maximum number of Options, Stock Appreciation Rights, Performance
Stock Units and shares of Performance Stock that may be granted to any
Participant in any fiscal year of the Company shall be proportionately adjusted
to reflect the increase or decrease in the issued shares of Common Stock.

 

11.2     Reorganization, Sale, etc.. Awards granted hereunder may also contain
provisions for their continuation, acceleration, immediate vesting, or for other
equitable adjustments after changes in the Common Stock resulting from the
consummation of a reorganization, sale, merger, consolidation, dissolution,
liquidation or similar circumstances.

 

11.3     Substitutions and Assumptions. If the Company acquires an entity which
has issued and outstanding stock options or other rights, the Company may
substitute stock options or rights for options or rights of such entity,
including options or other rights to acquire stock at less than 100% of the fair
market price of the stock at grant. The number and kind of such stock options
and other rights shall be determined by the Committee and the total number of
shares reserved for issuance under this Plan shall be appropriately adjusted
consistent with such determination and in such manner as the Committee may deem
equitable to prevent substantial dilution or enlargement of the Awards granted
to, or available for, present or future Participants of this Plan. The number of
shares reserved for issuance pursuant to Article III may be increased by the
corresponding number of options or other benefits assumed, and, in the case of a
substitution, by the net increase in the number of shares subject to options or
other benefits before and after the substitution.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE XII

 

AMENDMENT AND TERMINATION OF PLAN AND CLAWBACKS OF AWARDS

 

12.1     Amendment and Termination of Plan. The Board, without further approval
of the Company's shareholders, may amend the Plan from time to time or terminate
the Plan at any time, provided that:

 

(a)     no action authorized by this Article shall reduce the amount of any
existing Award or change the terms and conditions thereof without the
Participant's consent; and

 

(b)     no amendment of the Plan shall, without the approval of the Company's
shareholders, (i) increase the total number of shares of Common Stock that may
be issued under the Plan or increase the amount or type of Awards that may be
granted under the Plan; (ii) change the minimum purchase price, if any, of
shares of Common Stock that may be made subject to Awards under the Plan; (iii)
modify the requirements as to eligibility for an Award under the Plan; (iv)
extend the term of the Plan; or (v) constitute a material revision of the Plan
under the listing standards of the NASDAQ Stock Market (or such other listing
standards then applicable to the Company).

 

12.2     Clawback of Awards. To the extent required by applicable law or the
listing standards of the NASDAQ Stock Market (or such other listing standards
then applicable to the Company), including but not limited to Section 304 of the
Sarbanes-Oxley Act of 2002, Awards and amounts paid or payable with respect to
Awards shall be subject to clawback as determined by the Committee, which
clawback may include forfeitures, repurchase, reimbursement and/or recoupment of
Awards and amounts paid or payable pursuant to or with respect to Awards, in
each instance in accordance with applicable law or listing standards. All Awards
granted under this Plan, any property (including shares of Common Stock)
received in connection with any exercise or vesting of any Awards, and any
proceeds received from the disposition of any such property, shall be subject to
such applicable law or listing standards, as well as any clawback policy
adopted, and amended from time to time, by the Committee. The Committee shall
have discretion with respect to any clawback to determine whether the Company
shall effect such recovery:

 

(a)     by seeking repayment from the Participant;

 

(b)     by reducing amounts that would otherwise be payable to the Participant
under any compensatory plan, program or arrangement maintained by the Company or
any subsidiary or affiliate of the Company (subject to applicable law and the
terms and conditions of the applicable plan, program or arrangement);

 

 

--------------------------------------------------------------------------------

 

 

(c)     by withholding payment of future increases in compensation (including
the payment of any discretionary bonus amounts) or grants of compensatory awards
that would have otherwise been made in accordance with the Company’s applicable
compensation practices; or

 

(d)     by any combination of the above.

 

ARTICLE XIII

 

MISCELLANEOUS

 

13.1     Unfunded Status of Plan. It is intended that the Plan constitute an
"unfunded" plan for incentive and deferred compensation. The Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver Common Stock or make payments; provides,
however, that unless the Committee otherwise determines, the existence of such
trusts or other arrangements is consistent with the "unfunded" status of the
Plan.

 

13.2     Withholding Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Participant for federal income tax
purposes with respect to any Award or with respect to any exercise of any Option
or Stock Appreciation Right granted under the Plan, the Participant shall pay to
the Company, or make arrangements satisfactory to the Company or other entity
identified by the Committee regarding the payment of any federal, state, local
or foreign taxes of any kind required by law to be withheld. Such withholding
obligations may be settled with Common Stock, including Common Stock that is
part of the Award or that is received upon the exercise of the Award that gives
rise to the withholding requirement. The obligations of the Company under the
Plan shall be conditional upon such payment or arrangements, and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Participant. If the Participant disposes
of shares of Common Stock acquired pursuant to an incentive stock option in any
transaction considered to be a disqualifying transaction under the Code, the
Participant must give written notice of such transfer and the Company shall have
the right to deduct any taxes required by law to be withheld from any amounts
otherwise payable to the Participant.

 

13.3     No Guaranty of Employment. Nothing herein shall be construed to
constitute a contract of employment between the Company or Subsidiary and the
Participant. Except as may be provided in a written contract, the Company or
Subsidiary and each of the Participants continue to have the right to terminate
the employment relationship at any time for any reason.

 

13.4     Controlling Law. The Plan and all Awards made and actions taken
hereunder shall be governed by and construed in accordance with the laws of the
State of Wisconsin (other than its law respecting choice of law). The Plan shall
be construed to comply with all applicable law and to avoid liability to the
Company or a Subsidiary, including, without limitation, liability under Section
16(b) of the Exchange Act.

 

 

--------------------------------------------------------------------------------

 

 

13.5     Headings. The headings contained in the Plan are for reference purposes
only, and shall not affect the meaning or interpretation of the Plan.

 

13.6     Severability. If any provision of the Plan shall for any reason be held
to be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision hereby, and this Plan shall be construed as if such
invalid or unenforceable provision were omitted.

 

13.7     Successors and Assigns. This Plan shall inure to the benefit of and be
binding upon each successor and assign of the Company. All obligations imposed
upon a Participant, and all rights granted to the Company hereunder, shall be
binding upon the Participant's heirs, legal representatives and successors.

 

13.8     Entire Agreement. This Plan and any agreements governing the grant of
Awards hereunder to any Participant constitute the entire agreement with respect
to the subject matter hereof with respect to such Participant, provided that in
the event of any inconsistency between the Plan and any such agreement(s), the
terms and conditions of the Plan shall control.